Cranch, C. J.,
delivered the opinion of the Court, (Theuston, X, absent.) The Court is of opinion that an execution, taken out and ordered to lie in the office, is sufficient to keep alive the judgment for one year; and if, within the year and day thereafter, another execution be taken out in like manner, to lie in the office, it will keep alive the judgment for another year; and so from year to year, and a fieri facias taken out within the last year and day, and put into the marshal’s hands, may be executed; and if returned nulla bona, a new execution may, at at any time thereafter, be taken out without scire facias, according to the opinion of this Court in the case of Riggs and Gaither v. Barron, at May Term, 1826, [2 Cranch, C. C. 678.]
The cases cited from 1 Dallas, 330, and 3 T. R. 388, are cases of testatum fi.fa. and are not applicable to the present case. The ease in 2 Wils. 82, supports the present opinion; for in that case the first execution was never put into the hands of the sheriff and no other execution was taken out for more than a year and a day after issuing the first execution, and it was irregular to enter the continuance by vicecomes non nvisit breve, as the first execution was not returned nor filed.